10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 80 Filed 08/06/19 Page 1 of 2

The Honorable Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DIVISION OF WASHINGTON AT SEATTLE

WILLIAM A. MORRIS and CATHERINE M. No. 2:18-cv-01876-RSL

MORRIS, husband and wife,
STIPULATED MOTION TO DISMISS

 

 

Plaintiffs, AND ORDER OF DISMISSAL WITH
y. PREJUDICE AS TO DEFENDANT ITT
LLC
AIR & LI YSTEMS CORPORATI
iL QUID SYSTEMS CORPORATION, et | Cy eRK’S ACTION REQUIRED
Defendants.
STIPULATION

Plaintiff and Defendant ITT LLC hereby stipulate that all claims against ITT LLC,

only, may be dismissed with prejudice and without costs and/or attorneys’ fees as to either

 

party.
DATED this 6" day of August 2019.
BERGMAN DRAPER OSLUND GARDNER TRABOLSI & ASSOCIATES PLLC
By /s/ Glenn S. Draper By /s/ Ronald C. Gardner
Glenn S. Draper, WSBA #24419 Ronald C. Gardner, WSBA #9270
Matthew P. Bergman, WSBA #20894 Attorney for Defendant ITT LLC
Ruby K. Aliment, WSBA #51242
Attorneys for Plaintiff
STIPULATION AND ORDER OF DISMISSAL OF Ganoner Trasorsi & Associates PLLC
DEFENDANT GOULDS PUMPS LLC, ONLY, WITH eifieoe Mesen Simeew

PREJUDICE AND WITHOUT COSTS - 1 SEATTLE, WASHINGTON 98121

TELEPHONE (206) 256-6309
FACSIMILE (206) 256-6318

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 80 Filed 08/06/19 Page 2 of 2

ORDER
It is ORDERED, ADJUDGED and DECREED that Plaintiff's action against

Defendant ITT LLC, only, is hereby dismissed with prejudice, no costs to be awarded.

“fa.
DATED this G day of Au wt , 2019,

Lf, 4
Metis S Cabaee ke

The Honorable Judge Robert S. Lasnik

Presented by:

GARDNER TRABOLSI & ASSOCIATES PLLC

By /s/ Ronald C_ Gardner
Ronald C. Gardner, WSBA #9270
Attorney for Defendant ITT LLC

Approved as to form; notice of presentation waived;

BERGMAN DRAPER OSLUND

By /s/ Glenn S. Draper

Glenn S. Draper, WSBA #24419
Matthew P. Bergman, WSBA #20894
Ruby K. Aliment, WSBA #51242
Attorneys for Plaintiff

STIPULATION AND ORDER OF DISMISSAL OF Gaxoner Trasoisr & Associates PLLC
ATTORNEYS

DEFENDANT GOULDS PUMPS LLC, ONLY, WITH Zink sve Avie, come $0
PREJUDICE AND WITHOUT COSTS -2 SEATTLE, WASHINGTON 98121

TELEPHONE (206) 256-6309
FACSIMILE (206) 256-6318

 
